DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on October 12th, 2020, with respect to the 112 rejections of the claims have been fully considered and are persuasive, accordingly the 112 rejections of the claims have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Herpen et al. (WO 2013/093741 A1) (Note that a copy of this document was provided by applicants already), in view of Jacobsen et al. (US 5,781,164).
Regarding claim 1, Van Herpen teaches a method comprising:
forming at least one optical diffuser (See, e.g., abstract), the forming of the at least one optical diffuser including:
forming a first layer of a first material (See, e.g., layer 204 in Fig. 2);
forming a second layer of a second material on the first layer to form a stack, the second layer having a plurality of openings (See, e.g., layer 102 in Fig. 2 with openings 104);
filling the plurality of openings in the second layer with a third layer of a third material (See, e.g., the first paragraph of page 9 which explains the openings are filled with an optically transparent material), the second and third layers forming a diffusing layer of the at least one optical diffuser (See, e.g., Fig. 1 & abstract which specifies the diffusing member is 102 which includes the second and third layers as cited above).

However, in an analogous optical element field of endeavor Jacobsen teaches forming an optical device on a silicon wafer, then transferring the device to a glass substrate and removing the silicon wafer (See, e.g., column 2 lines 3-11 which explain this process). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Van Herpen to include the steps of forming the device on a silicon wafer carrier, transferring it to a glass substrate, and removing the silicon, as taught by Jacobsen, for the purpose of increasing the durability of the device both during manufacturing and afterword (Note that both the silicon and glass would impart extra durability both structurally and in a protective sense. Further note that as modified here the first layer would be “on” the silicon insofar as the stack is all connected physically, and the glass substrate would be “over the second layer” in this same way. Finally, note that insofar as the silicon wafer is not connected to the first-third layers any more it is “completely removed” in this way). 
Regarding claim 14, Van Herpen teaches a method comprising:
forming at least one optical diffuser (See, e.g., abstract), the forming of the at least one optical diffuser including:
forming a first layer of a first material (See, e.g., layer 204 in Fig. 2);
forming, on the first layer of the first material, a second layer of a second material (See, e.g., layer 102 in Fig. 2);
forming a plurality of through openings in the second layer, at least one of the plurality of through openings in the second layer having a shape that lacks symmetry (See, e.g., openings 104 in Fig. 2 and note that at least some of the openings near the edges have asymmetrical shapes in at least one plane);
forming a third layer of a third material in the plurality of through openings in the second layer, the second and third layers forming a diffusing layer of the at least one optical diffuser (See, e.g., the first paragraph of page 9 which explains the openings are filled with an optically transparent material and the abstract which identifies the second and third layers to be a diffusing layer as specified above).
Van Herpen lacks an explicit disclosure of forming the first layer on a silicon wafer, placing a glass substrate on the diffusing layer; and completely separating the silicon wafer from the first, second, and third layers subsequent to the placing of the glass substrate on the diffusing layer. 
However, in an analogous optical element field of endeavor Jacobsen teaches forming an optical device on a silicon wafer, then transferring the device to a glass substrate and removing the silicon wafer (See, e.g., column 2 lines 3-11 which explain this process). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Van Herpen to include the steps of forming the device on a silicon wafer carrier, transferring it to a glass substrate, and removing the silicon, as taught by Jacobsen, for the purpose of increasing the durability of the device (Note that the glass would impart extra durability both structurally and in a protective sense. Further note that as modified here the glass substrate would be “over the second and third layers”. Finally, note that insofar as the silicon wafer is not connected to the first-third layers any more it is “completely removed” in this way). 
Regarding claim 19, Van Herpen in view of Jacobsen teaches the method set forth above and as modified above further teaches wherein forming the plurality of through openings in the second layer includes forming a masking layer on the second layer (See, e.g., Figs. 4-5 which show this process). 

Claims 2, 4, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Herpen et al. (WO 2013/093741 A1) (Note that a copy of this document was provided by applicants already), in view of Jacobsen et al. (US 5,781,164) and further in view of Mari-Roca et al. (US 5,390,085).
Regarding claim 2, Van Herpen in view of Jacobsen teaches the method set forth above and further teaches wherein filling the plurality of openings includes depositing a third layer of the third material at a thickness that fills the plurality of openings in the second layer (See, e.g., the first paragraph of page 9 which explains this).
Van Herpen and Jacobsen both lack an explicit disclosure of polishing the third layer such that a surface of the third layer and a surface of the second layer are coplanar, but Van Herpen does show the second and third layers to be coplanar in Fig. 2. 
However, in an analogous light diffuser field of endeavor Mari-Rosa teaches polishing a surface of a diffuser to be planar (See, e.g., abstract). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Van Herpen in the combination of Van Herpen and Jacobsen to include polishing the second and third layers to a planar finish, as taught by Mari-Rosa, for the purpose of having the layer 102 fit together better with layers 202 and 204, thus increasing compactness of the device (Note that polishing the surfaces of layer 102 to a planar finish would allow for the other layers to fit together more snugly, increasing the compactness of the device). 
Regarding claim 4, Van Herpen in view of Jacobsen and further in view of Mari-Rosa teaches the method set forth above and further teaches prior to bonding the glass substrate, depositing a fourth layer of the first material on the second layer and the third layer (See, e.g., layer 202 in Fig. 2). 
Regarding claim 15, Van Herpen in view of Jacobsen teaches the method set forth above but lacks an explicit disclosure of planarizing, prior to placing the glass substrate, the second and third layers to form a planar surface.
However, in an analogous light diffuser field of endeavor Mari-Rosa teaches polishing a surface of a diffuser to be planar (See, e.g., abstract). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Van Herpen in the combination of Van Herpen and Jacobsen to include polishing the second and third layers to a planar finish, as taught by Mari-Rosa, for the purpose of having the layer 102 fit together better with layers 202 and 204, thus increasing compactness of the device (Note that polishing the surfaces of layer 102 to a planar finish would allow for the other layers to fit together more snugly, increasing the compactness of the device). 
Regarding claim 18, Van Herpen in view of Jacobsen and further in view of Mari-Rosa teaches the method set forth above and further teaches depositing a fourth layer of the first material on the planar surface (See, e.g., layer 202 in Fig. 2), wherein placing the glass substrate over the second and third layers includes coupling the glass substrate to the fourth layer (Note that as modified above this limitation is met because the device is transferred to a glass substrate and thus whichever side the glass is bonded to it is “coupled” to the fourth layer). 

Allowable Subject Matter
Claims 8 and 12 are allowed.
Claims 3, 5-7, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 8, the prior art, alone or in combination, fails to teach a fifth layer of the second material on the fourth layer, the fifth layer including a plurality of through openings, at least one of the plurality of through openings in the fifth layer having a shape that lacks symmetry, a sixth layer of the third material in the plurality of through openings in the fifth layer; and a seventh layer of the first material on the fifth and sixth layers, the glass substrate being on the seventh layer. 

Regarding claim 3, the prior art, alone or in combination, fails to teach wherein forming the second layer includes: depositing a blanket layer of the first layer; forming a second mask that is complementary to the first mask; and removing, according to a pattern of the second mask, portions of the third layer.
Regarding claim 5, the prior art, alone or in combination, fails to teach depositing, prior to polishing the third layer and bonding the glass substrate, depositing a fifth layer made of the second material on the fourth layer; forming a plurality of through openings in the fifth layer; depositing a sixth layer of the third material, a thickness of the sixth layer being greater than a thickness of the fifth layer; polishing the sixth layer such that a surface of the sixth layer and a surface of the fifth layer are coplanar; and depositing a seventh layer made of the first material over the fifth and sixth layers. 
Regarding claim 6, the prior art, alone or in combination, fails to teach wherein the masking layer is left in place when the third layer is deposited, wherein the third layer is polished to expose an upper level of the masking layer, and wherein the method further includes depositing, prior to bonding the glass substrate, a fourth layer of the second material over the third layer and the masking layer; forming, prior to bonding the glass substrate, openings in the fourth layer by etching up to the masking layer; depositing, prior to bonding the glass substrate, a fifth layer made of the third material, a thickness of the fifth layer being greater than a thickness of the fourth layer; polishing the fifth layer to expose the fourth layer; and depositing a sixth layer made of the first material over the first surface of the silicon wafer.
Regarding claims 7, the prior art, alone or in combination, fails to teach wherein the first material is silicon oxide, the second material is silicon nitride, and the third material is polycrystalline or amorphous silicon. 
Regarding claim 16, the prior art, alone or in combination, fails to teach forming a fifth layer of the second material over the fourth layer, the fifth layer including a plurality of through openings, at least one of the plurality of through openings in the fifth layer having a shape that lacks symmetry; filling the plurality of through openings in the fifth layer with a sixth layer of the third material; and forming a seventh layer of the first material over the fifth and sixth layers. 

Regarding claims 12 and 17, these claims depend on an allowable base claim and are allowable for at least the reasons stated supra. 

Response to Arguments
Applicant’s arguments, filed on October 12th, 2020 with respect to the prior art rejections have been fully considered but are not found persuasive. Applicant argues on pages 1-3 of applicant’s remarks that the prior art fails to teach “completely removing the silicon wafer” and an argument directed towards the combination of references, i.e. Jacobsen not teaching a diffusing layer. Examiner respectfully disagrees, noting that the same argument can be used to respond the applicant here. Applicant says “the portions of Jacobsen cited by the Examiner are silent to the silicon substrate being completely removed” and “if the silicon substrate were completely removed, the components of the SOI structure and control circuitry would no longer function as intended”, but there is nothing in Jacobsen that says the substrate is partially removed, and the cited column/lines indicate that this isn’t the case. Column 2 lines 1-10 say “After the SOI structure and control circuitry is fabricated on a substrate, the structure is removed from the silicon substrate” and there is not enough in that disclosure to definitely say “portions of the substrate would remain with the SOI structure and control circuitry when transferred to the glass substrate”. Any SOI structure/control circuitry created and lifted off would no longer correspond to a substrate, but part of the device itself. Once the device is lifted off, the device and substrate are completely separated. Further, various aspects of the applicant’s arguments reference the combination of the references and appear to be based on a literal application of the actual structure of the primary to the secondary. However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Accordingly these arguments are not found persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872  


/MARIN PICHLER/Primary Examiner, Art Unit 2872